PeR Curiam.
This appeal is from the decision and judgment of the United States •Customs Court, First Division, 68 Cust. Ct. 122, C.D. 4348, 340 F. Supp. 983 (1972). The court sustained the importer’s protest against the classification of two types of paint respectively containing 33 and 33-42 per cent of alkyd resin under TSUS item 409.00 as “mixtures” in whole or in part of benzenoid products, holding the importations properly classified under TSUS item 405.25 as benzenoid “plastics material.” We affirm.
We find no error in the decision of the First Division or in the learned opinion which accompanied. We therefore adopt the reasoning of the trial court and affirm its decision and judgment.